OPINION — AG — A SALARIED EMPLOYEE OF THE STATE OF OKLAHOMA MAY BE APPOINTED TO A STATE BOARD OR COMMISSION AND CONTINUE TO SERVE AS A SALARIED EMPLOYEE IF THE DUTIES WITH THE STATE BOARD OR COMMISSION DO NOT IN ANY WAY CONFLICT WITH HIS RESPONSIBILITIES AS A SALARIED EMPLOYEE. THE FACT THAT THE SALARY OF SUCH EMPLOYEE IS PAID FROM FEDERAL FUNDS WOULD HAVE NO BEARING ON THIS OPINION, NOR WOULD THE PAYMENT OF PER DIEM EXPENSES. CITE: 51 O.S. 1971 6 [51-6] (DUAL OFFICE HOLDING) (CONFLICT OF INTEREST), 74 O.S. 1971 1401 [74-1401], ARTICLE II, SECTION 11 74 O.S. 1971 1404 [74-1404], OPINION NO. 75-146 (JAMES R. BARNETT) ** SEE: OPINION NO. 89-506 (1989) **